 Case 1:21-cv-05632-VM Document 10 Filed 08/16/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                    8/16/2021
TRUSTEES OF TRUSTEES OF THE        :
DISTRICT COUNCIL NO. 9 PAINTING    :
INDUSTRY INSURANCE FUND AND        :
TRUSTEES OF THE DISTRICT COUNCIL   :    21 Civ. 5632 (VM)
NO. 9 PAINTING INDUSTRY ANNUITY    :
FUND AND DISTRICT COUNCIL NO. 9    :    DECISION AND ORDER
INTERNATIONAL UNION OF PAINTERS    :
AND ALLIED TRADES, A.F.L.-C.I.O.   :
                                   :
                    Petitioners,   :
                                   :
     - against -                   :
                                   :
DRYWALL & ACOUSTICS OF N.E. INC., :
                                   :
                    Respondent.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     Petitioners     Trustees    of       the   District    Council   No.    9

Painting Industry Insurance Fund and Trustees of the District

Council No. 9 Painting Industry Annuity Fund and District

Council No. 9 International Union of Painters and Allied

Trades, A.F.L.-C.I.O. (collectively, “Petitioners”), bring

this action against Drywall & Acoustics of N.E. Inc. a/k/a

Drywall   &    Acoustics   of   Northeast         Inc.   (“Respondent”)     to

confirm   an    arbitration     award.      Now    before   the   Court     is

Petitioners’ unopposed petition to confirm the award. (See

“Petition,” Dkt. No. 1.) For the reasons discussed below, the

Petition is GRANTED.

     A court reviewing an arbitration award should confirm

that award so long as the arbitrator “acted within the scope

                                      1
 Case 1:21-cv-05632-VM Document 10 Filed 08/16/21 Page 2 of 5




of his authority” and “the award draws its essence from the

agreement.” Local 1199, Drug,        Hosp. & Health Care Employees

Union, RWDSU, AFL-CIO v. Brooks Drug Co., 956 F.2d 22, 25 (2d

Cir. 1992). Even where a Court may believe the arbitrator was

incorrect, an award should be confirmed if the decision was

within the scope of the arbitrator’s authority. See, e.g.,

United Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29,

38 (1987) (“As long as the arbitrator           is even arguably

construing or applying the contract and acting within the

scope of his authority, that a court is convinced he committed

a serious error does not suffice to overturn his decision.”);

Abram Landau Real Estate v. Bevona, 123 F.3d 69, 74-75 (2d

Cir. 1997) (“Even if a court is convinced the arbitrator’s

decision is incorrect, the decision should not be vacated so

long as the arbitrator did not exceed the scope of his

authority.”) (citing Leed Architectural Products, Inc. v.

United Steelworkers of Am. Local 6674, 916 F.2d 63, 65 (2d

Cir. 1990)). Generally, confirmation of an arbitration award

is a “‘summary proceeding that merely makes what is already

a final arbitration award a judgment of the court.’” D.H.

Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 110 (2d Cir.

2006) (quoting Florasynth, Inc. v. Pickholz, 750 F.2d 171,

176 (2d Cir. 1984)). Accordingly, the court “must grant the



                                 2
 Case 1:21-cv-05632-VM Document 10 Filed 08/16/21 Page 3 of 5




award unless the award is vacated, modified, or corrected.”

Id. (internal quotations omitted).

       Here, the Court treats the unopposed motion as one for

summary judgment. See D.H. Blair, 462 F.3d at 109; see also

Trustees of New York City Dist. Council of Carpenters Pension

Fund,      Welfare     Fund,   Annuity        Fund,     &   Apprenticeship,

Journeyman Retraining, Educ. & Indus. Fund v. Empire Masonry,

LLC, No. 19 Civ. 1233, 2019 WL 11270457, at *1 (S.D.N.Y. June

5, 2019) (“Because Respondent has failed to appear or respond

to   the    petition,    the   Court       regards    the   petition     as   an

unopposed motion for summary judgment.”).

        Having reviewed the petition, the memorandum of law, as

well as the accompanying documents, the Court is persuaded

that    the   arbitrators      acted       within     the   scope   of     their

authority. The Court therefore will confirm the arbitration

award. Likewise, the Court is persuaded that post-judgment

interest is warranted. See Trustees for The Mason Tenders

Dist. Council Welfare Fund v. Euston St. Servs., Inc., No. 15

Civ. 6628, 2016 WL 67730, at *2 (S.D.N.Y. Jan. 5, 2016)

(“Awards      of     post-judgment     interest        under   §    1961      are

mandatory.” (citing Cappiello v. ICD Publ’ns, Inc., 720 F.3d

109, 113 (2d Cir. 2013); Westinghouse Credit Corp. v. D’Urso,

371 F.3d 96, 100–01 (2d Cir. 2004)).



                                       3
 Case 1:21-cv-05632-VM Document 10 Filed 08/16/21 Page 4 of 5




     The   Court   is    likewise       persuaded   that   Petitioners’

request    for   attorneys’     fees     is   proper   based   on   their

representations that Respondent has refused to comply with

the arbitration award. See, e.g., Trustees of the New York

City Dist. Council of Carpenters Pension Fund v. Coastal Env't

Grp., Inc., No. 16 Civ. 6004, 2016 WL 7335672, at *3 (S.D.N.Y.

Dec. 16, 2016). However, Petitioners have failed to support

their request for attorneys’ fees and costs with time records

or other support. See New York State Ass’n for Retarded

Child., Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir. 1983)

(“[A]ny    attorney     . . .   who      applies    for    court-ordered

compensation in this Circuit for work done . . . must document

the application with contemporaneous time records. These

records should specify, for each attorney, the date, the hours

expended, and the nature of the work done.”).

     Therefore, for the reasons stated above, it is hereby

     ORDERED that the Petition (Dkt. No. 1) to confirm an

arbitration award of Petitioners Trustees of the District

Council No. 9 Painting Industry Insurance Fund and Trustees

of the District Council No. 9 Painting Industry Annuity Fund

and District Council No. 9 International Union of Painters

and Allied Trades, A.F.L.-C.I.O. is GRANTED in the amount of

$7,760.02 with post-judgment interest; and it is further



                                    4
 Case 1:21-cv-05632-VM Document 10 Filed 08/16/21 Page 5 of 5




     ORDERED that Petitioners are hereby directed to submit

a request for attorneys’ fees and costs, along with records

in support, substantiating the reasonableness of the proposed

award. Otherwise, Petitioners shall inform the Court whether

they intend to forego the request for fees and costs.



SO ORDERED.

Dated: New York, New York
       16 August 2021                 _________________________
                                            VICTOR MARRERO
                                               U.S.D.J.




                                 5
